Citation Nr: 1633955	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and adjustment disorder with depressed mood, as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a right upper extremity disorder. 

3.  Entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for a headache disorder. 

5.  Entitlement to an initial evaluation in excess of 30 percent for right knee disability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1979 to December 1979.

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which in pertinent part, denied the benefits sought on appeal. 

In June 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  

Additional private medical records have been associated with the claims folder without a waiver of initial consideration since the Veteran's claims were last adjudicated by the Agency of Original Jurisdiction (AOJ).  However, as the psychiatric claim adjudicated herein is being granted and the other claims are being dismissed, the Board finds there is no risk of prejudice to the Veteran from proceeding without a waiver.

During the June 2016 Board hearing, the Veteran raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU).  In addition, the issue of entitlement to service connection for neck disorder, and the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for right upper extremity, left shoulder and headache disorders have been raised by the record in a June 2016 statement.  None of these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The competent medical and lay evidence of record demonstrates that the Veteran's current acquired psychiatric disorder, to include depression and adjustment disorder with depressed mode, is at least as likely as not a result of her service-connected disabilities.

2.  In a May 2016 correspondence and during her June 2016 hearing, the Veteran stated her desire to withdraw from appeal her claim for entitlement to service connection for right upper extremity disorder. 
 
3.  In a May 2016 correspondence and during her June 2016 hearing, the Veteran stated her desire to withdraw from appeal her claim for entitlement to service connection for a left shoulder disorder.

4.  In a May 2016 correspondence and during her June 2016 hearing, the Veteran stated her desire to withdraw from appeal her claim for entitlement to service connection for a headache disorder.

5.  In a March 2014 correspondence, the Veteran stated her desire to withdraw from appeal her claim for entitlement to initial increased rating for right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder with depressed mood, as secondary to her service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to her claim of entitlement to service connection for a right upper extremity disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).
 
3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to her claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).

4.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to her claim of entitlement to service connection for a headache disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2015).
 
5.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to her claim of entitlement to an initial increased rating for right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, in view of the Board's favorable decision to grant service connection for an acquired psychiatric disorder, any further discussion regarding VA's duties to notify and assist is not necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  She contends that she suffers from depression as result of pain and limitation of movement caused by her service-connected disabilities. 
 
Based on review of the evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that the competent medical evidence supports an award of service connection on a secondary basis. 

Here, post-service VA and private treatment records show she has current diagnoses of major depressive disorder and adjustment disorder with depressed mood.  See VA and private medical records, including September 2011 VA psychiatric examination report and May 2016 private psychiatric evaluation report.  Moreover, the Veteran has been awarded service-connection for lumbar spine, right knee, and right lower extremity disabilities. 

The remaining question on appeal is whether there is evidence of a nexus between the Veteran's current acquired psychiatric disorder and her service-connected disabilities.  Here, a review of the medical records demonstrates that in 2006 the Veteran began complaining of depressed mood associated with pain and limitation of movement as a result of multiple physical medical conditions.  In this regard, the report of a July 2006 examination conducted by the Social Security Administration (SSA) in conjunction with claim for SSA disability benefits shows that the Veteran was assessed with major depressive disorder as result of difficulty with her physical health as well as various other life stressors.  It was noted that her physical health conditions included back pain and right knee pain.  

In addition, VA medical records show that the Veteran complained of depressed mood as result of pain and limitation from her various medical conditions.  In a September 2011 VA psychiatric examination report, the VA examiner noted that the Veteran reported that her depression symptoms had an onset in 2006 when her health began to deteriorate, and she suffered from multiple medical problems.  Also, a November 2012 VA mental health initial assessment shows that under Axis IV assessment for psychosocial and environmental problems that may affect the diagnosis, the Veteran's lumbar spine, right knee, and right lower extremity disabilities, were identified.  

Finally, the record contains a May 2016 private psychiatric evaluation report, in which the private examiner found that the Veteran had adjustment disorder with depressed mood secondary to pain and stress associated with her back and right lower extremity disabilities.  It was noted that the Veteran's depression symptoms did not have an onset until after her service-connected disabilities had progressively worsened. 

Given the medical evidence linking the Veteran's current diagnosed psychiatric disorder to pain and limitation of movement attributable to her multiple medical conditions, including her lumbar spine, right knee, and right lower extremity disabilities, the Board finds that after resolving any doubt in the Veteran's favor, there is sufficient evidence to demonstrate a nexus between her service-connected disabilities and an acquired psychiatric disorder.  As such, the medical evidence likely demonstrates that the Veteran's current diagnosed depression is proximately due to her service-connected disabilities.  Accordingly, an award of service connection on a causal basis has been shown and the benefit sought on appeal is allowed.

2.  Withdrawal of Claims 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202.  Withdrawal may be made by the Veteran or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

The Veteran perfected her appeals as to the denial of the claims for entitlement to service connection for right upper extremity, left shoulder, and headache disorders, and entitlement to an initial increased evaluation for right knee disability.  Significantly, in a correspondence received by VA in March 2014, the Veteran specifically stated that she wished to withdraw her appeal as to the initial increased rating claim, and then during the June 2016 Board hearing, she stated that she wished to withdraw her appeal as to the service connection claims for right upper extremity, left shoulder, and headache disorders. 

As is required by 38 C.F.R. § 20.204, the Veteran's request to withdraw these issues were made in writing or during sworn testimony by the Veteran.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder with depressed mood, is granted. 

Entitlement to service connection for a right upper extremity disorder is dismissed. 

Entitlement to service connection for a left shoulder disorder is dismissed. 

Entitlement to service connection for a headache disorder is dismissed. 

Entitlement to an initial evaluation in excess of 30 percent for right knee disability is dismissed. 



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


